DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 3/18/21.  Claims 3-6, 9, 13, 15, 18-28 have been cancelled.  Claim 34 has been added.  Claims 1-2, 7-8, 10-12, 14, 16-17, 29-34 are pending.  Claims 1, 7, 10-12, 17, 29-32 have been amended.  Claims 1-2, 7-8, 10-12, 14, 16-17, 29-34 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejections of the last Office Action are maintained for reasons of record and modified below due to the claim amendments.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1)	Claims 1-2, 6-11 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 8,591,921 B2 (‘921) in view of King et al. (US 9,724,395 B2), Bosch et al. (US 2015/0202291 A1), and Tsochatzis et al. (Seminars in Oncology, 2010, vol. 37, issue 2, pp. 89-93, of record).
	‘921 teach a method of treating liver cancer comprising administering the hypoxia activating bioreductive agent that is tirapazamine and an embolizing agent, wherein administration of tirapazamine is first, the embolization such that at least about 70% of the liver tumor tissue undergoes necrosis.  The method further comprises administration of an anti-angiogenic agent.
	‘921 does not teach a method of enhancing an immune response comprising administering an immune checkpoint inhibitor  in an amount effective to enhance an immune response to the tumor as compared to an immune response in the absence of the immune checkpoint inhibitor (claim 1); are wherein administration induces necrosis of at least 75% of the tumor (claim 7); wherein the immune checkpoint inhibitor is an inhibitor of PD-1 (claim 9), or a monoclonal antibody (claims 10 and 11); or wherein administration of the immune checkpoint inhibitor is two or more times after inducing hypoxia (claim 16).
	King et al. teach a method of treating cancer comprising administering an effective amount of at least one immune stimulator and one or more additional anti-cancer agents (see abstract).  Immune stimulators include PD-1 inhibitors (see column 2, lines 8-20), or a CTLA4 inhibitor such as ipilimumab (see column 2, lines 52-57).  
	Bosch et al. teach a combination treatment regimen including one or more cycles and/or doses of a checkpoint inhibitor and a therapeutic either sequentially, substantially or simultaneously which is more effective in treating cancer to increase enhance or prolong the activity and/or number of immune cells, the efficacy of anti-tumor immune responses or medically beneficial response by a tumor (see abstract).  Checkpoint inhibitors also include antibodies, such as nivolumab (paragraph 0097).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to enhance an immune response comprising administering an immune checkpoint inhibitor such as PD-1 (claim 9), or a monoclonal antibody such as ipilimumab (claims 10 and 11) in an amount effective to enhance an immune response to the tumor as compared to an immune response in the absence of the immune checkpoint inhibitor (claim 1) because of the following teaching: 1) Bosch et al. teach a combination treatment regimen including one or more cycles and/or doses of a checkpoint inhibitor and a therapeutic either sequentially, substantially or simultaneously which is more effective in treating cancer to increase enhance or prolong the activity and/or number of immune cells, the efficacy of anti-tumor immune responses or medically beneficial response by a tumor (see abstract); and 2) King et al. teach a method of treating cancer comprising administering an effective amount of at least one immune stimulator such as a PD-1 inhibitors (see column 2, lines 8-20), or the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to wherein administration induces necrosis of at least 75% of the tumor (claim 7) or wherein administration of the immune checkpoint inhibitor is two or more times after inducing hypoxia (claim 16) because ‘921 teach a method of treating liver cancer comprising administering the hypoxia activating bioreductive agent that is tirapazamine and an embolizing agent, wherein administration of tirapazamine is first, the embolization such that at least about 70% of the liver tumor tissue undergoes necrosis; and 2) Bosch et al. teach a combination treatment regimen including one or more cycles and/or doses of a checkpoint inhibitor and a therapeutic either sequentially, substantially or simultaneously which is more effective in treating cancer to increase enhance or prolong the activity and/or number of immune cells, the efficacy of anti-tumor immune responses or medically beneficial response by a tumor (see abstract).  It is well within the skill of the art to determine the dosing regimen that best treats cancer based on routine experimentation.  
Furthermore, Tsochatzis teach that transarterial chemoembolization (TACE) is a validated treatment for unresectable hepatocellular carcinoma (see abstract).  TACE has been shown to be effective in prolonging survival in comparison to standard supportive care in randomized controlled trials and meta-analyses.  Therefore, it is considered as the treatment of choice in patients with multinodular disease, for whom surgical resection or liver transplantation is not an option (see page 89, last paragraph).   


2)	Claims 1-2, 7, 10-12 and 14, 16, 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,649,316 B2 (‘316) in view of King et al. (US 9,724,395 B2), Bosch et al. (US 2015/0202291 A1), and Tsochatzis et al. (Seminars in Oncology, 2010, vol. 37, issue 2, pp. 89-93, of record).
	‘316 teach a method of treating a solid tumor comprising administering the hypoxia activating bioreductive agent that is tirapazamine and a hypoxia-inducing agent such as stilbene 5, wherein administration of tirapazamine is first.  The method further comprises administration of an anti-angiogenic agent.
	‘316 does not teach a method of enhancing an immune response comprising administering an immune checkpoint inhibitor  in an amount effective to enhance an 
	King et al. teach a method of treating cancer comprising administering an effective amount of at least one immune stimulator and one or more additional anti-cancer agents (see abstract).  Immune stimulators include PD-1 inhibitors (see column 2, lines 8-20), or a CTLA4 inhibitor such as ipilimumab (see column 2, lines 52-57).  Cancers treated include gastric, breast, colorectal, bladder, ovarian cancer, hepatocellular cancer, and lung cancer, for example (see column 6, lines 32-50).  Metastatic and other late stage cancers are also taught (col. 5, lines 60-61).
	Bosch et al. teach a combination treatment regimen including one or more cycles and/or doses of a checkpoint inhibitor and a therapeutic either sequentially, substantially or simultaneously which is more effective in treating cancer to increase enhance or prolong the activity and/or number of immune cells, the efficacy of anti-tumor immune responses or medically beneficial response by a tumor (see abstract).  Checkpoint inhibitors also include antibodies, such as nivolumab (paragraph 0097).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to enhance an immune response comprising administering an immune checkpoint inhibitor such as PD-1 (claim 9), or a monoclonal antibody such as ipilimumab (claims 10 and 11) in an amount effective to enhance an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to wherein administration induces necrosis of at least 75% of the tumor (claim 7) or wherein administration of the immune checkpoint inhibitor is two or more times after inducing hypoxia (claim 16) because Bosch et al. teach a combination treatment regimen including one or more cycles and/or doses of a checkpoint inhibitor and a therapeutic either sequentially, substantially or simultaneously which is more effective in treating cancer to increase enhance or prolong the activity and/or number of immune cells, the efficacy of anti-tumor immune responses or medically beneficial response by a tumor (see abstract).  It is well within the skill of the art to determine the dosing regimen that best treats cancer based on routine experimentation.  

Furthermore, Tsochatzis teach that transarterial chemoembolization (TACE) is a validated treatment for unresectable hepatocellular carcinoma (see abstract).  TACE has been shown to be effective in prolonging survival in comparison to standard supportive care in randomized controlled trials and meta-analyses.  Therefore, it is considered as the treatment of choice in patients with multinodular disease, for whom surgical resection or liver transplantation is not an option (see page 89, last paragraph).   
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein inducing hypoxia comprises trans-arterial embolization because of the following teachings: 1) Lee et al. teach hypoxia can be performed by embolization with administration of one or more embolizing agents (see claims 12 and 13) which can be administered intra-arterial (see paragraphs 35, 43 and 49); and 2) Tsochatzis teach that transarterial chemoembolization (TACE) is a validated treatment for unresectable hepatocellular carcinoma (see abstract), and has been shown to be effective in prolonging survival in comparison to standard supportive care in randomized controlled trials and meta-analyses.  Thus, one skilled in the art would reasonable expect that TACE would be effective in administering the embolizing agent to treat tumors.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-2, 7-8, 10-12, 14, 16-17, 29-34 are rejected under 35 U.S.C. 103 as being obvious over King et al. (US 9,724,395 B2, of record) in view of Bosch et al. (US 2015/0202291 A1, of record), Lee et al. (US 2012/0087913 A1, of record), and Tsochatzis et al. (Seminars in Oncology, 2010, vol. 37, issue 2, pp. 89-93, of record). 
King et al. teach a method of treating cancer comprising administering an effective amount of at least one immune stimulator and one or more additional anti-cancer agents (see abstract).  Immune stimulators include PD-1 inhibitors (see column 2, lines 8-20; addresses claim 9), or a CTLA4 inhibitor such as ipilimumab (see column 2, lines 52-57; addresses claims 10 and 11).  Cancers treated include gastric, breast, colorectal, bladder, ovarian cancer, hepatocellular cancer, and lung cancer, for example (see column 6, lines 32-50).  Metastatic and other late stage cancers are also taught (col. 5, lines 60-61).
King et al. does not specifically teach a method of enhancing an immune response comprising administering an immune checkpoint inhibitor in an amount effective to enhance an immune response to the tumor as compared to an immune response in the absence of the immune checkpoint inhibitor; further administering a hypoxia-activated bioreductive agent, such as tirapazamine, a hypoxia-induced agent 
Bosch et al. teach a combination treatment regimen including one or more cycles and/or doses of a checkpoint inhibitor and a therapeutic either sequentially, substantially or simultaneously which is more effective in treating cancer to increase enhance or prolong the activity and/or number of immune cells, the efficacy of anti-tumor immune responses or medically beneficial response by a tumor (see abstract).  Checkpoint inhibitors also include antibodies, such as nivolumab (paragraph 0097).
Lee et al. teach a method for enhancing the ability of hypoxia-activated bioreductive agents to kill tumor cells within solid tumors comprising administering tirapazamine and one or more vascular disrupting agents and anti-angiogenic agents (see abstract and claims 1 and 2).  Vascular disrupting agents include stilbene 5c for example (see claims 7 and 9).  Hypoxia can be performed by embolization with administration of one or more embolizing agents (see claims 12 and 13) which can be administered intra-arterial (see paragraphs 35, 43 and 49).  Synergy was observed with the combination of tirapazamine and stilbene 5c more than either alone, wherein there was an increase of 70-80% (see paragraph 40).  Tirapazamine is administered first before the administration of the vascular disrupting agent (see paragraph 41). 

It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to further administer a hypoxia-activated bioreductive agent such as tirapazamine (claims 1 and 2) a hypoxia-induced agent such as stilbene 5c or an anti-angiogenic agent (claims 1 and 3-6) or an embolizing agent (claims 1 and 8) because of the following teaching: 
1) King et al. teach the treatment of tumors with the combination of at least one immune stimulator and one or more additional anti-cancer agents (see abstract); 
2) Bosch et al. teach a combination treatment regimen including one or more cycles and/or doses of a checkpoint inhibitor and a therapeutic either sequentially, substantially or simultaneously which is more effective in treating cancer to increase enhance or prolong the activity and/or number of immune cells, the efficacy of anti-tumor immune responses or medically beneficial response by a tumor (see abstract); 
3) Lee et al. teach a method for enhancing the ability of hypoxia-activated bioreductive agents to kill tumor cells within solid tumors comprising administering tirapazamine and one or more vascular disrupting agents and anti-angiogenic agents (see abstract and claims 1 and 2); and 

Thus, one skilled in the art would be motivated to combine treatments of King et al. and Lee et al. with the claimed components to enhance the treatment of a tumor.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); and In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987).  One skilled in the art would reasonably expect the combination of methods would enhance the treatment of tumors.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method steps of claims 14-16 because Lee et al. teach that tirapazamine (i.e. HABA; step (a)) is administered first before the administration of the vascular disrupting agent (i.e. step (b); see paragraph 41). Further, Bosch et al. teach a combination treatment regimen including one or more cycles and/or doses of a checkpoint inhibitor and a therapeutic either sequentially, substantially or simultaneously which is more effective in treating cancer to increase enhance or prolong the activity and/or number of immune cells, the efficacy of anti-tumor immune responses or medically beneficial response by a tumor 
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein administration induces necrosis of at least 75% of the tumor (claim 7); wherein administering the immune checkpoint regulator is effective in maintaining the solid tumor at a size that is less than 50% of a pretreatment size for at least 6 months (claim 17); or where the combination of administering the HABA, inducing hypoxia, and administering the immune checkpoint inhibitor exhibit a synergistic effect in treating a proliferative disorder (claim 18) because the following teachings: 
1) the combination of art teach the administration of the same compounds;
2) Lee et al. teach that synergy was observed with the combination of tirapazamine and stilbene 5c more than either alone, wherein there was an increase of 70-80% (see paragraph 40).  Therefore, one skilled in the art would reasonably expect that administration of the same compound for the same purpose would provide the same claimed results.
Furthermore, Tsochatzis teach that transarterial chemoembolization (TACE) is a validated treatment for unresectable hepatocellular carcinoma (see abstract).  TACE has been shown to be effective in prolonging survival in comparison to standard supportive care in randomized controlled trials and meta-analyses.  Therefore, it is considered as the treatment of choice in patients with multinodular disease, for whom surgical resection or liver transplantation is not an option (see page 89, last paragraph).   


Response to Arguments
	Applicant argues that none of the cited prior art references teach, either alone or in combination, all the elements of claim 1.
	This is not persuasive because based on the rejection above, all the limitations of claim 1 are clearly taught by the cited prior art references.  In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that there is no reasonable expectation of success to arrive at the claimed method because there is well documented evidence of low success rates 
	This is not persuasive because the references used as evidence are drawn to very specific anti-PD-L1 inhibitors used to treat very specific cancers, therefore do not support the broad scope of claim 1, which is drawn to any and all types of cancers and anti-PD-L1 inhibitors.  For example, Le et al. shows a 40% response rate to the anti-PD-L1 antibody, pembrolizumab, in colorectal cancer patients.  Furthermore, in order to determine what the state of the art is for using anti-PD-L1 immune checkpoint inhibitor for treating various cancers, a more comprehensive approach needs to be taken, rather than making a broad conclusion based on a few references showing very specific examples of response rates ranging from 0-40%.
The Lee Declaration under 37 CFR 1.132 filed 3/18/21 is insufficient to overcome the rejection of claims 1-2, 7-8, 10-12, 14, 16-17, 29-34 based upon King et al. (US 9,724,395 B2, of record) in view of Bosch et al. (US 2015/0202291 A1, of record), Lee et al. (US 2012/0087913 A1, of record), and Tsochatzis et al. (Seminars in Oncology, 2010, vol. 37, issue 2, pp. 89-93, of record) as set forth in the last Office action because:  the data is not commensurate with the scope of the claims.  
Applicant is reminded that claim 1 recites a method of treating any and all tumors by administering any and all hypoxia-activated bioreductive agents and any and all PD-1 or PD-L1 inhibitors, regardless of structure.  The data in the declaration is limited to three data points: 1) a method of treating colorectal cancer by administering a combination therapy of TATE and the anti-PD-L1 inhibitor, pembrolizamab; 2) a method of treating hepatocellular carcinoma by administering a combination therapy of TATE 
Finally, even if the data was commensurate with the scope of the claims, it remains to be seen if there is actual synergy between the combination of TATE and the two anti-PD-L1 inhibitors.  None of the figures show the effect of TATE or the anti-PD-L1 inhibitors alone on the tumors, therefore making it impossible for one of ordinary skill in the art to determine if there was any synergistic effect between the two active agents or not.  This is because the therapeutic effect of each active agent on the tumor is unknown and cannot be compared to the combined therapeutic effect of the active agents.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627